Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 16697490 filed on 11/27/2019.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Election/Restrictions
Applicant’s election without traverse of claims 9-15 in the reply filed on 3/26/2021 is acknowledged.
Claim 13 recites limitations that are directed to non-elected species II (Fig. 3A).
Accordingly, claim 13 is considered withdrawn from examination.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            Claim 12 recites the limitation “wherein the species are implanted at two or more different energies”.  The metes and bounds of the claimed limitation can not be determined for the following reasons: The limitation “the species” has not been defined before in independent claim 9 and lacks proper antecedent basis.
	For purpose of examination, claim 12 will be interpreted to be dependent on claim 10. 
If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Floyd et al. (US 6,160,833).
Regarding independent claim 9, Floyd et al. teach a method of forming a semiconductor device comprising:
providing a substrate (Fig. 1, element 102) having a first surface capable of supporting the epitaxial growth of at least one III-V semiconductor layer (Col. 2, lines 30-35), 
epitaxially growing a multilayer III-V semiconductor structure (Fig. 1, elements 104 & 110, Col. 2, lines 30-60) on the first surface, removing regions of the multilayer III-V semiconductor structure and producing at least one mesa (Fig. 1, Col. 2, lines 35-60), 
forming a parasitic channel suppression region at the first surface of the substrate laterally adjacent to the mesa and/or on side faces of the mesas (Fig. 1, element 114 is structurally analogous to the instant application).
Regarding claim 14, Floyd et al. teach further comprising applying an insulation layer (Fig. 1, element 106) to regions between the mesas.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Floyd et al. (US 6,160,833) in view of Ohara et al. (US 2017/0077220).
Regarding claim 10, Floyd et al. teach the parasitic channel suppression region in at least one side face of the mesa (Fig. 1).
Floyd et al. do not explicitly disclose wherein forming the parasitic channel suppression region comprises implanting species.
Before the effective filling date of the invention it was well known in the art to implant dopants in a high defect density region as shown by Ohara et al. in paragraph 0094.
Regarding claim 11, Floyd et al. modified by Ohara et al. teach wherein the species comprise at least one of the group consisting of Ar (paragraph 0094).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Floyd et al. (US 6,160,833) in view of Ohara et al. (US 2017/0077220) and further in view of Kuehn et al. (US 2015/0340277).
Regarding claim 12, Floyd et al. modified by Ohara et al. teach all of the limitations as discussed above.

Kuehn et al. teach implanting Argon with two different energies (paragraph 0153).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Floyd et al. and Ohara et al. according to the teachings of Kuehn et al. with the motivation to provide crystalline defects (paragraph 0153).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Floyd et al. (US 6,160,833) in view of Dabiran et al. (US 2010/0117118).
Regarding claim 15, Floyd et al. teach all of the limitations as discussed above.
Floyd et al. do not explicitly disclose forming a metallization structure on the multilayer Group III nitride structure of the mesa, the metallization structure providing a source, gate and drain for a transistor structure.
Dabiran et al. teach a method comprising forming source (Fig. 1, element 121), gate (Fig. 1, element 123) and drain (Fig. 1, element 122) on a nitride base (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Floyd et al. according to the teachings of Dabiran et al. with the motivation to form a HEMT transistor.





Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813